Citation Nr: 0430984	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  96-49 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from February 1968 to July 
1970.  

His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision, in which the 
Des Moines, Iowa, Department of Veterans Affairs (VA) 
Regional Office (RO) denied reopening a previously denied 
claim of entitlement to service connection for PTSD.  In July 
2002, the Board reopened the claim and then denied it on its 
merits.  

The veteran appealed the Board's July 2002 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2003, based on a Joint Motion for Partial Remand 
(joint motion), the Court vacated that portion of the Board's 
July 2002 decision denying entitlement to service connection 
for PTSD and remanded the veteran's appeal to the Board for 
readjudication in accordance with the joint motion.  In March 
2004, the Board remanded the appeal to the RO for additional 
action.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  The veteran did not engage in combat.

3.  The veteran's PTSD symptoms have not been attributed to a 
verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.304 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA applies to the claim now being decided.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary, which is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
strictly complied with the notification and assistance 
provisions of the VCAA such that the Board's decision to 
proceed in adjudicating the veteran's claim for service 
connection for PTSD does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 



A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 
3.159(b), and Quartuccio, which informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  The Court 
further held that, in what can be considered a fourth element 
of the requisite notice, VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim, under 38 C.F.R. § 3.159(b).  Id. at 120-21.  The Court 
clarified that VA's regulations implementing amended section 
5103(a) apply to cases pending before VA on November 9, 2000, 
even if the RO decision was issued before that date, and 
that, where notice was not mandated at the time of the 
initial RO decision, it was not error to provide remedial 
notice after such initial decision.  Id. at 120, 122-124. 

In this case, the RO provided the veteran VCAA notice in 
March 2004, after initially denying the veteran's claim in a 
rating decision dated September 1996.  However, given that 
notice was not mandated at the time of the initial RO 
decision, it was not error to furnish the veteran remedial 
notice.  Rather, the timing of such notice reflects 
compliance with the express requirements of the law as found 
by the Court in Pelegrini II. 

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran while his 
appeal was pending also reflect compliance with the express 
requirements of the law as found by the Court in Pelegrini 
II.

In its March 2004 notice, the RO informed the veteran of the 
evidence needed to substantiate his claim and of VA's newly 
expanded duties to notify and assist.  The RO indicated that 
it was developing the veteran's claim pursuant to the latter 
duty and would assist the veteran in obtaining and developing 
all outstanding evidence provided he identified the sources 
of that evidence, including their names and locations.  

More specifically, with regard to notice, the RO emphasized 
that in various documents dated from 1996 to 2002, it had 
informed the veteran that to prevail in his claim, he needed 
to submit evidence linking his PTSD to a verified in-service 
stressor.  The RO indicated that that entailed providing the 
RO with the specific dates and places of the alleged stressor 
incidents, the specific units to which he was assigned at the 
time the stressors occurred and the names of any individuals 
who were injured or killed during the incidents.   The RO 
further indicated that, without such information, it would 
not be able to perform its duty to assist the veteran by 
attempting to verify his alleged stressors.  

With regard to assistance, the RO specifically requested the 
veteran to sign the enclosed forms authorizing the release of 
his treatment records from all private healthcare providers.  
The RO identified the records it had already secured in 
support of the veteran's claim and indicated that the veteran 
could accept VA's assistance in obtaining all other 
pertinent, outstanding evidence or submit such evidence on 
his own initiative.  The RO clarified that it was responsible 
for obtaining all relevant records from federal agencies, 
including the military, all VA facilities, and the Social 
Security Administration (SSA).  The RO indicated that it 
would make reasonable efforts to assist the veteran in 
obtaining all other types of evidence, including private 
records, but that ultimately, it was the veteran's 
responsibility to ensure the RO's receipt of all pertinent 
evidence. 

In addition, in letters dated March 1993, November 1994, May 
1996 and June 1996, the RO requested the veteran to submit a 
complete, detailed description of his alleged stressors, 
including dates and places the incidents occurred, the unit 
to which he was assigned at that time, and the names of any 
individuals who died during the incidents. The RO also 
requested the veteran to submit reports from private 
physicians and to furnish the dates and names of VA 
facilities where he had received PTSD treatment so that the 
RO could obtain records of this treatment. 

As well, in a rating decision dated September 1996, a 
statement of the case issued in September 1996, supplemental 
statements of the case issued in August 1997, August 1998, 
November 1998, January 1999, February 2002, and June 2004, 
and a decision and remand issued in July 2002 and March 2004, 
VA, via the Board and the RO provided the veteran much of the 
same information provided in the March 2004 letter.  Most 
importantly, the RO advised the veteran that, in the absence 
of more detailed stressor information, the RO could not 
attempt to verify his alleged stressors, and provided the 
veteran an opportunity to elaborate on his alleged stressors, 
including during a hearing.  As well, the Board and the RO, 
notified the veteran of the reasons for which his claim had 
been denied, the evidence it had requested in support of that 
claim, the evidence it had considered in denying that claim, 
and the evidence still needed to substantiate that claim.  
The Board and the RO also provided the veteran the law and 
regulations pertinent to his claim, including those governing 
VA's duties to notify and assist.  

B.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file most evidence 
the veteran identified as being pertinent to his claim, 
including service medical and personnel records, VA and 
private treatment records, and records from SSA.  The RO also 
conducted further medical inquiry in an effort to 
substantiate the veteran's claim by affording the veteran VA 
examinations in December 1994 and January 1997, during which 
examiners addressed the nature and etiology of the veteran's 
psychiatric complaints.

During the course of this appeal, the veteran and his 
representative have requested VA to develop further this 
claim by, in part, obtaining morning reports for the purpose 
of verifying that the veteran's alleged stressors actually 
occurred.  VA has not complied with this request.  However, 
given the inadequate stressor information that the veteran 
has provided, any such attempt at verification, at this 
point, would be futile.  Compare Pentecost v. Principi, 16 
Vet. App. 124, 127-29 (2002) (where the veteran's morning 
reports were secured after the veteran provided stressor 
information that included the date (month and year) and 
location (a particular air base) of the incidents).

As previously indicated, on numerous occasions since 1993, 
the RO has notified the veteran of the information needed to 
substantiate his PTSD claim and has explained to him who is 
responsible for obtaining such information.  In so doing, the 
RO often discussed its inability to attempt verification 
without more detailed stressor information and provided the 
veteran multiple opportunities to submit such information.  
The veteran's representative also endeavored to obtain more 
detailed stressor information by telephoning the veteran and 
engaging in "an extensive conversation" in August 2001.  
Despite the fact that VA and the veteran's representative 
emphasized the importance of submitting such information, the 
veteran never identified the specific dates and places of the 
alleged stressor incidents, the specific units to which he 
was assigned at that time, or the names of the individuals 
who were injured or killed during those incidents.  This is 
unfortunate as VA's duty to assist is not a one-way street.  
If the veteran wishes help, he cannot passively wait for it 
in those circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (holding that it is not an impossible or 
onerous task for appellants who claim entitlement to service 
connection for PTSD to supply the names, dates and places of 
events claimed to support a PTSD stressor).

Under the facts of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he could submit to substantiate his 
claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.   

II.  Analysis of Claim

The veteran seeks service connection for PTSD.  The 
regulation governing this type of claim, 38 C.F.R. § 
3.304(f), was amended twice during the course of this appeal.  
The first amendment, which became effective March 7, 1997, 
serves primarily to codify the Court's decision in Cohen v. 
Brown, 10 Vet. App. 138 (1997) and to bring 38 C.F.R. § 
3.304(f) in line with the governing statute, 38 U.S.C.A. § 
1154(b) (West 1991), which relaxes certain evidentiary 
requirements for PTSD claimants who have combat-related 
stressors.  The second amendment, which became effective 
March 7, 2002, addresses the type of evidence that may be 
considered relevant in corroborating the occurrence of a 
stressor in claims for service connection for PTSD resulting 
from personal assault.  This amendment does not substantively 
affect the veteran's claim.  

In this case, the RO notified the veteran of the first 
amendment and considered the veteran's PTSD claim under both 
the former and revised regulation, neither of which is more 
favorable to the veteran.

To establish entitlement to service connection for PTSD under 
the former regulation, the veteran must submit medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (1996). Under 
the revised regulation, the veteran must submit medical 
evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f) (2003).

In this case, the evidence of record satisfies the first 
element of a PTSD claim under the revised criteria of 38 
C.F.R. § 3.304(f), because it shows that a physician has 
diagnosed the veteran with PTSD on at least one occasion.  

More specifically, this evidence shows that, since discharge, 
various medical professionals have diagnosed the veteran with 
multiple psychiatric and substance abuse disorders.  However, 
in February 1993, a private physician first diagnosed the 
veteran with PTSD.  During the remainder of that year, the 
veteran continued to receive private psychiatric treatment 
for, in part, a history of PTSD and probable PTSD.  In 1996, 
he began receiving VA treatment for, in part, PTSD symptoms.  
In December 1994, April 1996, May 1996, October 1996, January 
2002, March 2002, December 2002, July 2003, and December 
2004, private and VA physicians and a VA examiner confirmed 
diagnoses of PTSD.

The evidence of record, specifically, a report of a Homeless 
B Evaluation Interview conducted in February 1993 and a 
report of a VA examination conducted in December 1994, also 
satisfies the second element of a PTSD claim under both the 
former and revised criteria of 38 C.F.R. § 3.304(f), because 
it links the veteran's PTSD to stressful incidents he 
reportedly experienced during service.  These incidents 
include witnessing Vietnam battles, dead people, GIs killing 
each other and bodies being blown about after explosions. 

Having submitted a diagnosis of PTSD that is linked to a 
claimed in-service stressor, the Board must now determine 
whether the record contains credible supporting evidence that 
any of the claimed in-service stressors occurred.

The Court has held that, in adjudicating a claim for PTSD, 
the evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is shown that a 
veteran engaged in combat with the enemy, the veteran's lay 
testimony regarding the reported stressors will be accepted 
as sufficient evidence of their actual occurrence, provided 
the testimony is found to be consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in service.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).  In 
determining whether the veteran participated in combat, the 
veteran's oral and written testimony will be weighed together 
with the other evidence of record.  Cohen v. Brown, 10 Vet. 
App. 128, 146 (1997).

In a precedent opinion, VA's General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran "have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  VAOPGCPREC 
12-99, 65 Fed. Reg. 6,256-6,258 (2000).  The General Counsel 
also indicated that the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the veteran did not engage 
in combat.  Id.

In this case, the veteran initially claimed that his PTSD 
resulted from just being in Vietnam and that he experienced 
bombings in the night and developed a distrust of others.  
Later, he alleged that he engaged in combat.  During the 
Homeless B Evaluation Interview conducted in February 1993 
and the VA PTSD examination conducted in December 1994, he 
reported that he continued to experience intrusive memories 
of that combat.  Since then, the veteran has not identified a 
particular combat incident, but has reported general combat 
experiences, including being mortared.  

The evidence of record does not confirm the veteran's 
participation in combat.  The veteran's DD Form 214 does not 
show that he received any commendations or awards typically 
awarded primarily or exclusively for circumstances related to 
combat, such as the Combat Infantryman Badge, Purple Heart, 
or any other similar citation, and the veteran has not 
provided sufficiently detailed stressor information to 
attempt to verify such combat.  Moreover, with regard to the 
information he has provided, the variations in his 
descriptions of the claimed stressors are significant, 
thereby suggesting a lack of credibility on his part that 
weakens the probative value of his statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 146 (1997).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."  In the three previously noted 
cases, the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has now been 
revised as to "Evidence of Stressors in Service" to read, in 
part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the MANUAL 21-1 October 1995 revision, the 
Court has held that the requirement in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence " means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

As previously indicated, the veteran initially claimed that 
his PTSD resulted from just being in Vietnam and that he 
experienced bombings in the night and developed a distrust of 
others.  Later, during a Homeless B Evaluation Interview 
conducted in February 1993, and a VA PTSD examination 
conducted in December 1994, he reported having witnessed 
Vietnam battles, dead people, GIs killing each other and 
bodies being blown apart.

In addition, in a VA Form 21-4138 received in May 1996, the 
veteran indicated that he moved to Cao Lanh with his unit, 
had convoy duty and was mortared four times.  In a VA Form 
21-4138 received in June 1996, he reported that the most he 
could remember was being assigned to Military Assistance 
Command Vietnam (MACV) and being stationed with a number of 
subordinate units.  He continued that, "In May, June and July 
I was at Bac Lieu and Vinh Loi Province where we came under 
attack."  In a handwritten statement submitted to the 
Secretary of the VA in September 1996, he indicated that he 
had difficulty remembering events that happened during the 
prior week, let alone events that happened over thirty years 
ago.  In VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in December 1996, he noted having seen death all the 
time in Vietnam.  

During a VA examination in January 1997, the veteran reported 
no stressors related to his period of active service.  In 
October 2000, he submitted a map he had drawn of Vietnam.  
Thereon, he circled the cities in which he served, but he did 
not identify any stressors experienced while serving in those 
cities.

In a written statement submitted in August 2001, the 
veteran's representative indicated that he had had a lengthy 
conversation with the veteran regarding his claimed stressors 
and had learned the following facts during that conversation: 
(1) While in Vietnam, the veteran suffered repeated mortar 
attacks while on convoy; (2) On one occasion, a serviceman in 
the United States Air Force was hit in the neck with a 
triangular piece of shrapnel, which killed him instantly; and 
(3) That same evening at a base camp at "(Ha Long??)," there 
was a mortar attack, during which a 1st or 2nd Lieutenant ran 
out of the command post, sustained a direct hit and was 
destroyed.  The veteran did not provide the dates of these 
incidents or the names of the individuals involved.  Rather, 
he indicated that the incidents occurred during the TET 
offensive and identified the Colonel who was in command of 
MACV at that time.

Finally, during outpatient treatment rendered at a VA mental 
health clinic in May 2001 and June 2001, the veteran reported 
that, during Vietnam, he witnessed several killings, 
including one involving his friend.  Initially he indicated 
that he found this dead friend sitting with metal lodged in 
his neck and his eyes wide open.  Later, however, he 
clarified that his friend was alive when discovered, but died 
in the veteran's arms.  Again, the veteran did not provide 
the date of any of the killings or the name of his friend.

The veteran clearly has provided nothing more than general 
information regarding his alleged stressors and, as 
previously indicated, without some additional detail there is 
insufficient information to warrant further efforts to verify 
the claimed stressors.  The veteran has not identified 
specific dates or locations of the alleged incidents, the 
units to which he was assigned when the incidents occurred, 
or the names of the individuals who were injured or killed 
during the incidents.

Inasmuch as the veteran has not submitted evidence showing 
that he engaged in combat and his PTSD symptoms have not been 
attributed to a verified in-service stressor, the Board 
concludes that PTSD was not incurred in or aggravated by 
active service.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application and the claim of 
entitlement to service connection for PTSD must be denied. 


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



